UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31, 2014 Date of reporting period: January 31, 2015 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of January 31, 2015 Market Value Shares ($000) Common Stocks (95.0%) 1 Australia (3.9%) Computershare Ltd. 1,339,861 12,039 Mirvac Group 8,033,711 12,016 Iluka Resources Ltd. 2,094,685 11,375 Ansell Ltd. 563,884 9,898 Amcor Ltd. 867,190 8,571 * Asaleo Care Ltd. 6,618,650 8,456 Incitec Pivot Ltd. 2,439,068 6,803 * Spotless Group Holdings Ltd. 2,681,355 3,870 Nufarm Ltd. 826,442 3,632 ^ Super Retail Group Ltd. 487,097 3,287 Tox Free Solutions Ltd. 1,259,826 2,846 SAI Global Ltd. 860,702 2,616 Transpacific Industries Group Ltd. 3,922,201 2,509 Challenger Ltd. 508,446 2,474 Recall Holdings Ltd. 423,397 2,345 *,^ Karoon Gas Australia Ltd. 722,276 1,175 ^ Vocation Ltd. 1,196,528 233 Austria (1.2%) ANDRITZ AG 478,044 25,877 * Kapsch TrafficCom AG 85,000 1,952 Schoeller-Bleckmann Oilfield Equipment AG 30,644 1,813 Belgium (0.5%) Cie d'Entreprises CFE 46,638 4,441 Ackermans & van Haaren NV 31,402 3,732 D'ieteren SA 94,229 3,043 Brazil (0.3%) BR Properties SA 1,412,388 4,700 Magazine Luiza SA 690,795 1,735 Canada (0.0%) *,^ Pacific Rubiales Energy Corp. 228,580 531 China (1.4%) Shenzhou International Group Holdings Ltd. 2,009,000 7,300 Dah Chong Hong Holdings Ltd. 10,202,000 5,974 ^ Baoxin Auto Group Ltd. 9,677,000 5,540 * WuXi PharmaTech Cayman Inc. ADR 127,245 5,103 E-House China Holdings Ltd. ADR 576,200 3,958 Haitian International Holdings Ltd. 1,960,000 3,800 Shanghai Fosun Pharmaceutical Group Co. Ltd. 747,770 2,699 * Leju Holdings Ltd. ADR 33,405 340 Denmark (2.8%) Matas A/S 1,234,405 26,768 * Jyske Bank A/S 330,000 14,937 GN Store Nord A/S 400,000 8,967 DSV A/S 170,712 5,377 H Lundbeck 247,030 5,017 SimCorp A/S 164,877 4,792 * Auriga Industries A/S Class B 46,016 2,178 * OW Bunker A/S 1,000,000 — Finland (0.2%) Vaisala Oyj 125,000 3,195 Tikkurila Oyj 67,090 1,211 France (4.6%) Montupet 300,000 23,808 Rubis SCA 350,000 20,298 Eurofins Scientific SE 65,000 16,699 Korian-Medica 280,000 10,589 Euler Hermes Group 100,000 9,793 Lectra 600,000 6,750 Groupe Eurotunnel SE 450,000 6,042 * Naturex 100,000 5,233 Imerys SA 62,516 4,514 Eurazeo SA 44,687 3,132 Wendel SA 24,733 2,772 Virbac SA 10,557 2,343 * Inside Secure SA 259,159 726 Germany (5.6%) MTU Aero Engines AG 260,000 23,787 XING AG 165,000 20,146 *,^ BRAAS Monier Building Group SA 814,757 16,637 Freenet AG 500,000 14,888 Sartorius AG Preference Shares 100,293 12,857 * Tom Tailor Holding AG 890,000 10,927 RIB Software AG 700,000 8,911 Zeal Network SE 190,000 7,999 Grenkeleasing AG 57,162 6,119 Rheinmetall AG 83,403 3,609 STRATEC Biomedical AG 62,698 3,378 * Suss Microtec AG 583,034 3,064 ElringKlinger AG 62,910 2,192 SAF-Holland SA 124,766 1,842 *,^ LPKF Laser & Electronics AG 35,055 387 CTS Eventim AG & Co. KGaA 9,990 286 Greece (0.1%) Grivalia Properties REIC 237,094 2,112 Hong Kong (1.6%) Techtronic Industries Co. Ltd. 7,500,000 24,493 Johnson Electric Holdings Ltd. 2,472,625 9,011 Yue Yuen Industrial Holdings Ltd. 1,656,500 6,164 India (3.7%) * Gujarat Pipavav Port Ltd. 11,736,615 38,947 Idea Cellular Ltd. 8,030,074 20,036 Apollo Hospitals Enterprise Ltd. 895,498 18,955 Cipla Ltd. 845,175 9,476 Multi Commodity Exchange of India Ltd. 205,558 2,919 Indonesia (0.6%) Matahari Department Store Tbk PT 6,888,200 8,413 Ciputra Property Tbk PT 73,359,500 4,727 Gajah Tunggal Tbk PT 13,651,990 1,567 Ireland (4.8%) Smurfit Kappa Group plc 1,450,000 35,649 Glanbia plc 1,400,000 22,540 Paddy Power plc 250,000 19,484 * Dalata Hotel Group plc 3,500,000 11,549 FBD Holdings plc 725,000 9,002 IFG Group plc 3,262,005 5,713 * Irish Residential Properties REIT plc 4,200,000 4,810 Irish Continental Group plc 1,260,526 4,660 Origin Enterprises plc 485,000 4,308 Italy (5.8%) * Maire Tecnimont SPA 8,953,862 19,709 * Cerved Information Solutions SPA 3,384,087 18,277 * Sorin SPA 7,250,000 16,825 * Banca Popolare dell'Emilia Romagna SC 2,250,000 15,174 * FinecoBank Banca Fineco SPA 2,500,000 13,458 Credito Emiliano SPA 1,450,000 11,282 Amplifon SPA 1,300,000 7,776 *,2 Anima Holding SPA 1,054,590 5,269 Prysmian SPA 250,000 4,625 Brunello Cucinelli SPA 209,713 4,314 * Yoox SPA 175,000 3,787 ^ Beni Stabili SpA SIIQ 4,427,507 3,308 * Ei Towers SPA 61,162 3,035 DiaSorin SPA 67,611 2,699 Salvatore Ferragamo SPA 83,734 2,424 Banca Generali SPA 78,639 2,197 * Autogrill SPA 256,583 2,192 *,2 RAI Way SPA 423,900 1,653 Moncler SPA 107,595 1,598 Immobiliare Grande Distribuzione SIIQ SPA 1,358,830 1,117 Japan (22.3%) Nitta Corp. 722,900 17,365 Tsuruha Holdings Inc. 249,835 16,788 JSP Corp. 824,900 16,485 NEC Networks & System Integration Corp. 706,300 15,179 Kissei Pharmaceutical Co. Ltd. 456,500 13,695 Trusco Nakayama Corp. 506,800 13,497 Arcs Co. Ltd. 638,900 13,164 Tokai Tokyo Financial Holdings Inc. 1,958,200 12,986 Kuroda Electric Co. Ltd. 836,700 11,988 Eagle Industry Co. Ltd. 618,600 11,521 Nabtesco Corp. 435,400 11,240 Nippon Densetsu Kogyo Co. Ltd. 781,000 11,206 Aica Kogyo Co. Ltd. 502,200 11,178 Nihon Parkerizing Co. Ltd. 433,100 10,325 Hitachi High-Technologies Corp. 328,200 10,195 Daibiru Corp. 1,114,900 9,809 Lintec Corp. 436,700 9,610 Koito Manufacturing Co. Ltd. 291,700 9,485 Nippon Soda Co. Ltd. 1,516,000 8,622 Obara Group Inc. 172,400 8,604 Digital Garage Inc. 598,600 8,523 Ai Holdings Corp. 484,000 8,427 Kureha Corp. 2,018,000 8,407 Mitsui Sugar Co. Ltd. 2,469,000 8,372 ^ Kakaku.com Inc. 553,100 7,824 Takasago International Corp. 1,528,000 7,599 OBIC Business Consultants Ltd. 252,400 7,593 TPR Co. Ltd. 291,200 7,369 Hitachi Transport System Ltd. 560,400 7,331 Kumiai Chemical Industry Co. Ltd. 897,000 6,981 Asahi Intecc Co. Ltd. 131,635 6,977 Glory Ltd. 258,700 6,780 Zenkoku Hosho Co. Ltd. 198,755 6,334 Tokyo Steel Manufacturing Co. Ltd. 836,100 6,283 IHI Corp. 1,180,245 6,149 Unipres Corp. 352,600 6,134 Musashi Seimitsu Industry Co. Ltd. 324,700 6,114 Mitsubishi UFJ Lease & Finance Co. Ltd. 1,407,995 6,091 Shinsei Bank Ltd. 3,262,235 5,913 GLP J-Reit 4,941 5,612 Nichi-iko Pharmaceutical Co. Ltd. 292,800 5,273 Plenus Co. Ltd. 302,300 5,199 ^ Sumco Corp. 305,100 5,120 Hoshizaki Electric Co. Ltd. 100,055 5,073 Tsutsumi Jewelry Co. Ltd. 233,100 4,978 Nippon Shinyaku Co. Ltd. 149,000 4,922 Yamato Kogyo Co. Ltd. 190,320 4,898 Yaskawa Electric Corp. 378,275 4,836 Denyo Co. Ltd. 277,970 4,591 Kobe Steel Ltd. 2,540,000 4,455 TDK Corp. 71,300 4,444 ^ Modec Inc. 271,600 4,376 ^ Message Co. Ltd. 160,280 4,279 Asahi Diamond Industrial Co. Ltd. 399,300 4,071 Kawasaki Heavy Industries Ltd. 847,000 4,058 Sumitomo Real Estate Sales Co. Ltd. 168,400 3,983 Welcia Holdings Co. Ltd. 107,500 3,957 ^ Zuiko Corp. 98,460 3,884 SCSK Corp. 149,900 3,733 Jamco Corp. 131,700 3,575 Makino Milling Machine Co. Ltd. 415,220 3,568 Iida Group Holdings Co. Ltd. 279,285 3,474 Sanwa Holdings Corp. 495,265 3,425 ^ Yushin Precision Equipment Co. Ltd. 175,200 3,327 Nippon Shokubai Co. Ltd. 246,805 3,315 * Tokyo TY Financial Group Inc. 114,043 3,264 Nikkiso Co. Ltd. 370,880 3,264 Sanken Electric Co. Ltd. 382,000 3,124 Teijin Ltd. 1,042,000 3,104 Mitsubishi Gas Chemical Co. Inc. 667,865 3,020 Showa Denko KK 2,354,000 3,009 CyberAgent Inc. 61,210 2,695 Mitsubishi Materials Corp. 825,000 2,601 IBJ Leasing Co. Ltd. 137,965 2,599 Tenma Corp. 193,200 2,559 ^ Internet Initiative Japan Inc. 120,585 2,529 THK Co. Ltd. 98,455 2,391 Ferrotec Corp. 455,800 2,293 DMG Mori Seiki Co. Ltd. 168,137 2,181 Kenedix Inc. 462,000 2,078 Shizuoka Gas Co. Ltd. 282,050 1,801 Daiwa Office Investment Corp. 306 1,775 Nafco Co. Ltd. 121,200 1,653 Ichiyoshi Securities Co. Ltd. 162,305 1,642 Exedy Corp. 74,200 1,632 Yokogawa Electric Corp. 155,605 1,629 ^ Pocket Card Co. Ltd. 280,270 1,247 Nippon Thompson Co. Ltd. 148,000 717 Jaccs Co. Ltd. 53,045 247 Luxembourg (1.2%) * Stabilus SA 525,000 16,870 B&M European Value Retail SA 1,064,882 5,060 Samsonite International SA 1,243,800 3,775 Reinet Investments SCA 169,871 3,770 2 O'Key Group SA GDR 224,898 755 Malaysia (0.4%) Bursa Malaysia Bhd. 4,245,200 9,571 Netherlands (1.4%) Delta Lloyd NV 1,055,000 19,933 Sligro Food Group NV 170,000 6,486 USG People NV 495,949 5,716 * Constellium NV Class A 121,500 2,237 New Zealand (0.4%) Fletcher Building Ltd. 1,475,159 8,961 Norway (1.6%) Borregaard ASA 2,640,000 18,575 * Storebrand ASA 5,300,000 16,022 Kongsberg Gruppen ASA 284,342 4,808 Other (0.1%) Copa Holdings SA Class A 24,400 2,623 Singapore (1.3%) UOL Group Ltd. 2,348,000 12,496 Mapletree Industrial Trust 6,683,880 7,549 First Resources Ltd. 5,310,000 7,293 * Vard Holdings Ltd. 11,129,000 4,142 South Africa (0.1%) Gold Fields Ltd. 621,079 3,578 South Korea (1.5%) ^ Halla Visteon Climate Control Corp. 337,355 14,201 Hankook Tire Co. Ltd. 137,449 6,609 ^ Sung Kwang Bend Co. Ltd. 386,521 4,659 Green Cross Corp. 30,196 3,826 CJ O Shopping Co. Ltd. 11,902 2,409 Nexen Tire Corp. 124,129 1,764 Lotte Chemical Corp. 10,286 1,623 Samsung Securities Co. Ltd. 36,745 1,585 Spain (0.6%) * Applus Services SA 1,400,000 14,644 Sweden (2.7%) Loomis AB Class B 700,000 20,712 Intrum Justitia AB 600,000 15,967 * Bufab Holding AB 1,671,559 11,998 Modern Times Group MTG AB Class B 180,000 5,094 AAK AB 70,000 3,802 Concentric AB 226,879 2,898 Opus Group AB 3,000,000 2,684 Haldex AB 134,875 1,821 Switzerland (4.5%) Helvetia Holding AG 58,000 29,585 EFG International AG 1,660,000 17,913 Kuoni Reisen Holding AG 30,306 10,174 Komax Holding AG 50,358 7,581 OC Oerlikon Corp. AG 637,555 7,252 Interroll Holding AG 14,000 7,142 Gategroup Holding AG 254,561 7,065 Ascom Holding AG 426,617 6,571 * Dufry AG 33,050 4,855 Partners Group Holding AG 18,139 4,854 Orior AG 70,000 4,079 Tecan Group AG 29,851 3,012 Taiwan (1.6%) Giant Manufacturing Co. Ltd. 2,427,000 21,183 Chroma ATE Inc. 3,416,000 8,514 CTCI Corp. 4,336,000 6,852 Gourmet Master Co. Ltd. 405,000 2,202 Thailand (0.7%) Hemaraj Land and Development PCL 66,693,000 9,193 LPN Development PCL 12,974,800 8,338 United Arab Emirates (0.3%) * Lamprell plc 3,937,500 6,429 United Kingdom (17.2%) Kennedy Wilson Europe Real Estate plc 956,452 14,953 DCC plc 275,000 14,571 IG Group Holdings plc 1,327,166 14,401 Grafton Group plc 1,425,000 14,341 Dechra Pharmaceuticals plc 1,100,000 14,332 Grainger plc 4,915,405 14,290 CSR plc 1,100,000 14,094 Ashtead Group plc 800,000 13,018 London Stock Exchange Group plc 350,000 12,427 Millennium & Copthorne Hotels plc 1,400,000 12,141 Persimmon plc 500,000 11,970 Elementis plc 2,686,005 11,152 Berendsen plc 575,000 9,623 * SSP Group plc 2,226,437 9,353 Telecom Plus plc 560,000 9,170 Investec plc 1,050,000 8,822 Ricardo plc 800,000 8,055 Senior plc 1,650,000 7,666 Photo-Me International plc 3,750,000 7,656 WS Atkins plc 400,000 7,538 Domino Printing Sciences plc 726,000 7,447 Micro Focus International plc 464,250 7,356 *,^ SuperGroup plc 499,564 7,232 Bodycote plc 700,000 7,158 Halma plc 675,000 7,063 Inchcape plc 675,000 7,051 Keller Group plc 501,842 6,718 Redrow plc 1,563,146 6,630 SIG plc 2,250,000 6,240 A.G.BARR plc 650,000 6,183 N Brown Group plc 949,917 6,155 Pets at Home Group plc 1,795,078 5,828 Direct Line Insurance Group plc 1,221,708 5,729 QinetiQ Group plc 2,000,000 5,620 HomeServe plc 1,098,841 5,564 Soco International plc 1,397,140 5,486 Eco Animal Health Group plc 1,608,166 5,352 Tyman plc 1,102,576 5,166 * Findel plc 1,600,365 5,081 Hays plc 2,178,064 5,075 Premier Oil plc 2,300,000 4,987 Mears Group plc 729,690 4,566 Crest Nicholson Holdings plc 699,521 4,311 Just Retirement Group plc 1,900,000 3,993 Michael Page International plc 553,603 3,874 * LMS Capital plc 3,097,813 3,598 UNITE Group plc 484,542 3,569 Brewin Dolphin Holdings plc 805,687 3,542 Big Yellow Group plc 375,671 3,449 Booker Group plc 1,506,708 3,382 Kier Group plc 122,421 2,882 Savills plc 230,803 2,533 Hansteen Holdings plc 1,458,284 2,476 John Wood Group plc 281,696 2,420 Berkeley Group Holdings plc 63,121 2,301 De La Rue plc 275,109 2,140 *,2 TSB Banking Group plc 498,630 2,003 James Fisher & Sons plc 116,232 1,925 * EnQuest plc 3,625,783 1,855 Fenner plc 620,547 1,723 * Ophir Energy plc 828,512 1,677 * Polypipe Group plc 452,989 1,653 Chemring Group plc 316,217 1,029 Hunting plc 116,227 692 Total Common Stocks (Cost $2,084,706) Coupon Temporary Cash Investments (6.4%) 1 Money Market Fund (5.4%) 3,4 Vanguard Market Liquidity Fund 0.133% 131,511,214 131,511 Face Maturity Amount Date ($000) Repurchase Agreement (0.4%) Goldman Sachs & Co. (Dated 1/30/15, Repurchase Value $10,300,000, collateralized by Federal Home Loan Mortgage Corp. 6.000%, 11/1/38, with a value of $10,506,000) 0.070% 2/2/15 10,300 10,300 U.S. Government and Agency Obligations (0.6%) 5 Federal Home Loan Bank Discount Notes 0.060% 2/3/15 800 800 Federal Home Loan Bank Discount Notes 0.075% 2/4/15 6,000 6,000 Federal Home Loan Bank Discount Notes 0.120% 4/6/15 1,000 1,000 Federal Home Loan Bank Discount Notes 0.100% 4/24/15 300 300 5 Federal Home Loan Bank Discount Notes 0.090% 4/29/15 5,000 4,999 7,8 Freddie Mac Discount Notes 0.131% 6/8/15 1,200 1,200 Total Temporary Cash Investments (Cost $156,109) Total Investments (101.4%) (Cost $2,240,815) Other Assets and Liabilities-Net (-1.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $38,266,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.5% and 4.9%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the aggregate value of these securities was $9,680,000, representing 0.4% of net assets. 3 Includes $40,286,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $2,500,000 have been segregated as initial margin for open futures contracts. 7 Securities with a value of $1,859,000 have been segregated as collateral for open forward currency contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
